EXAMINER’S AMENDMENT
          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by William S. Parks in email dated 4/6/2021.
Claim 1
 Line 6, -said housing further comprising a plurality of chambers of the same size and shape and evenly spaced from one another;
Line 10, “comprised of a “has been replaced with –driver providing access to one of said--.
Line 11, --driver—has been inserted before “includes an opening”.
Line 12, “one of the chambers as the carousel revolves” has been replaced with ---said one of said plurality of chambers as said carousel driver revolves--.
Line 34, --driver—has been inserted after “rotating carousel”.
Line 35, --driver—has been inserted after “the carousel”. 
Claims 10 and 12 have been canceled.

REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of an automated feed delivery bait station device comprising: a housing having a removable top, bottom comprising an access port, and completely closed outer sides, the housing further comprising a plurality of chambers of the same size and shape and 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EBONY E EVANS/Primary Examiner, Art Unit 3647